Exhibit 10.5

 

THE CORPORATEPLAN
FOR RETIREMENTSM

 

(PROFIT SHARING/401(K) PLAN)

 

A FIDELITY PROTOTYPE PLAN

 

Non-Standardized Adoption Agreement No. 001

For use With

Fidelity Basic Plan Document No. 02

 

 

Plan Number: 47851

 

The CORPORATEplan for RetirementSM

Non-Std PS Plan

 

12/05/2001

© 2001 FMR Corp.

All rights reserved.

 

--------------------------------------------------------------------------------


 

ADOPTION AGREEMENT

ARTICLE 1

NON-STANDARDIZED PROFIT SHARING/401(K) PLAN

 

1.01        PLAN INFORMATION

 

(a)           Name of Plan:

 

This is the Nektar Therapeutics 401(k) Plan (the “Plan”)

 

(b)           Type of Plan:

 

(1)           o            401(k) Only

 

(2)           ý            401(k) and Profit Sharing

 

(3)           o            Profit Sharing Only

 

(c)           Administrator Name (if not the Employer):

 

 

  Address:

 

 

 

  Telephone Number:

 

 

The Administrator is the agent for service of legal process for the Plan.

 

(d)           Plan Year End (month/day):             12/31

 

(e)           Three Digit Plan Number:                001

 

(f)            Limitation Year (check one):

 

(1)           o            Calendar Year

 

(2)           ý            Plan Year

 

(3)           o            Other:                                   

 

(g)           Plan Status (check appropriate box(es)):

 

(1)           o            New Plan Effective Date: 
                                      

 

(2)           ý            Amendment Effective Date:               08/01/2003

 

This is (check one):

 

--------------------------------------------------------------------------------


 

AMENDMENT EXECUTION PAGE

 

This page is to be completed in the event the Employer modifies any prior
election(s) or makes a new election(s) in this Adoption Agreement. Attach the
amended page(s) of the Adoption Agreement to this execution page.

 

The following section(s) of the Plan are hereby amended effective as of the
date(s) set forth below:

 

Section Amended

 

Page

 

Effective Date

Vesting Addendum

 

Page 36

 

08/01/2003

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed this
17th day of July, 2003.

 

 

Employer:

Nektar Therapeutics

 

Employer:

Nektar Therapeutics

 

 

 

 

 

 

 

By:

/s/ John D. Wilson

 

By:

/s/ Carolyn Heran

 

 

 

 

 

 

 

Title:

Director, Compensation and Benefits

 

Title:

Director of Human Resourses

 

 

 

Accepted by:

 

Fidelity Management Trust Company, as Trustee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joan M. Berning

 

 

Date:

8/1/03

 

 

 

 

 

 

 

 

Title:

Joan M. Berning
Authorized Signatory

 

 

 

 

 

--------------------------------------------------------------------------------


 

ADDENDUM

 

Re: VESTING SCHEDULE

for

 

Plan Name:           Nektar Therapeutics 401(k) Plan

 

(a)           More Favorable Vesting Schedule

 

(1)           The following vesting schedule applies to the class of
Participants described in (a)(2) below:

 

3 Year Graded schedule 0-1 Year 0%, 1-2 33%, 2-3 66%, 3-4 100%.

 

 

(2)           The vesting schedule specified in (a)(1) above applies to the
following class of Participants:

 

Participants who were Active on or after 03/01/2003 with the Shearwater Polymer,
Inc. Merger will receive the vesting in (a) 1 for all Prior Match

 

 

(b)           ý            Additional Vesting Schedule

 

(1)           The following vesting schedule applies to the class of
Participants described in (b)(2) below:

 

6 year Graded 0-1 0%, 1-2 0%, 2-3 20%, 3-4 40%, 4-5 60%, 5-6 80%, 6-7 100%.

 

 

(2)           The vesting schedule specified in (b)(1) above applies to the
following class of Participants:

 

Participants who were terminated before 03/01/2003 with the Shearwater Polymer,
Inc. Merger will receive the vesting in (b) (1) above for all Prior Match.

 

--------------------------------------------------------------------------------


 

Nektar Therapeutics 401(k) Plan

 

The CORPORATEplan for RetirementSM
Service Agreement

 

 

V4.9 (01/2003)

CPR Service Agreement
7/17/03

 

 

© 2002 Fidelity Management & Research Company

 

 

 

--------------------------------------------------------------------------------


 

EXECUTION PAGE (FIDELITY’S COPY)

 

This Agreement shall be effective upon execution by both parties. By executing
this Agreement, the parties agree to terms and conditions contained in the
Agreement and the following attached Appendices:

 

Service Agreement

 

Original
Effective Date

 

Revision Date(s)

 

Articles I and II

 

11/01/2000

 

 

 

Appendix A - Investment Schedule and Services

 

11/01/2000

 

 

 

Appendix B - Enrollment and Education Services

 

11/01/2000

 

08/01/2003

 

Appendix C - Contribution Processing Services

 

11/01/2000

 

 

 

Appendix D - Loan and Withdrawal Services

 

11/01/2000

 

 

 

Appendix E - Compliance Services

 

11/01/2000

 

 

 

Appendix F - Miscellaneous Additional Services

 

11/01/2000

 

 

 

 

In witness whereof, the parties hereto have caused this Agreement to be executed
by their duly authorized officers.

 

Employer:

 

Employer:

 

 

 

/s/ John D. Wilson

 

 

(Signature)

 

(Signature)

 

 

 

John D. Wilson

 

 

(Print Name)

 

(Print Name)

 

 

 

Director, Compensation and Benefits

 

 

(Title)

 

(Title)

 

 

 

July 17, 2003

 

 

(Date)

 

(Date)

 

Note:      Only one authorized signature is required to execute this Agreement
unless the Employer’s corporate policy mandates two authorized signatures.

 

Fidelity Management Trust Company:

 

 

 

 

 

/s/ Linda A. Scherer

 

 

(Signature)

 

 

 

 

 

 

Linda A. Scherer

 

 

(Print Name)

Authorized Signatory

 

 

 

 

 

 

 

 

(Title)

 

 

 

 

 

07/28/2003

 

 

(Date)

 

 

 

1

--------------------------------------------------------------------------------


 

APPENDIX B - ENROLLMENT AND EDUCATION SERVICES

 

Fidelity shall provide Enrollment and Education Services as outlined in this
Appendix B.  Consultation with a Fidelity Education Consultant is available to
identify additional needs in the future.

 

1.     Initial Enrollment & Education Services

 

•      Enrollment kits for eligible employees

•      Enrollment posters

•      Information inserts

•      Interactive worksheets

 

Initial Enrollment and Education Services paid by:  Employer

 

2.     Ongoing Enrollment and Educational Services provided at no additional
charge

 

•      Enrollment Kits for newly eligible Participants

•      Ongoing Educational Literature

•      Retirement Benefits Line

•      Stages Magazines

•      Stages Program for Retirees, Pre-retirees and Job Changers

•      NetBenefits Internet Service

•      Unless the Employer specifically directs Fidelity otherwise in writing,
Plan Participants will be provided educational and informational materials about
integrated Fidelity investment opportunities through the Fidelity Employee
Investment Services program.

•      Participant Statements:

Fidelity will mail Participant statements directly to Participants’ homes except
for individual Participants who have indicated through Automated Channels
(Fidelity Automated Retirement Benefits Line, NetBenefitsSM World Wide Web
Internet service, or any other service subsequently employed by Fidelity to
facilitate electronic plan administration) that they desire to receive
statements only through Automated channels.

 

Notwithstanding any of the above, a Participant will always have the ability to
request a written statement at least as frequently as legally required.

 

•      Unless the Plan Administrator directs otherwise in writing, Fidelity will
process address changes for Plan participants who have separated from service
with the Employer, as indicated by the appropriate system status code, as
requested by those participants through Fidelity’s Automated Channels. The
Employer is responsible for updating the status codes, applicable dates, and
other appropriate information for participants via PSW, or other agreed upon
transmission.  Fidelity agrees to send a confirmation statement listing the
participants’ previous and current addresses to both such addresses for Plan
participants changing address through Fidelity’s Automated Channels. The
Employer agrees that a participant changing address through Fidelity’s Automated
Channels will not be able to request a withdrawal or distribution from his or
her Plan account for a period of 15 calendar days after an address change is
processed.  The Employer understands that Fidelity will not send the employer
any record of each such change made through Fidelity’s Automated Channels, but
that the Employer may request a report from PSW showing the most recent address
of every participant.

 

•      In the event that Fidelity, or any of its affiliates, provides tools or
services that estimate the initial

 

3

--------------------------------------------------------------------------------


 

eligible entry date for Employees based on Plan design and assumed achievement
of some Plan eligibility variables, Fidelity does not represent, warrant,
guarantee or certify that such estimates are accurate. The Employer agrees that
Fidelity has no responsibility for any such estimates.

 

•      Fidelity may from time to time produce communication materials and forms
that the Employer may use regarding the Plan.  The Employer acknowledges that it
is solely responsible for any such communication materials and/or forms, or
modification thereof, ultimately distributed or otherwise used in connection
with the Plan.

 

3.     Enrollment and Educational Services available for additional charge

 

•      Additional Employee Education Meetings

•      Additional Enrollment Kits for existing Participants

•      Meeting Leader Workshop with customized plan video

•      Automated Enrollments

•      Ongoing Automated Enrollments and Deferral Changes

 

Annual fee per
Plan:                                                                                                                                   
Fee Waived

                                                                                                                                            
Fee Paid By:

 

Annual fee per
Participant:                                                                                                                        
Fee Waived

                                                                                                                                            
Fee Paid By:

 

Fidelity shall provide Automated Enrollments in accordance with and subject to
the terms and conditions of this Section:

 

a.     The Employer shall provide Fidelity with the following Participant data
in an acceptable format prior to the date Employees become eligible to
participate in the Plan:  name, address, social security number, date of birth,
date of hire, date of participation, date of termination, and employment status
code.  Failure to provide timely, complete, and accurate data shall delay
Participants’ ability to make investment elections and pre-tax and after-tax (if
applicable) contribution elections.

 

b.     The Employer shall be responsible for mailing enrollment packets to
Participants, including a worksheet for Automated Enrollment.

 

c.     Participants shall be eligible to communicate their initial investment
elections and pre-tax and after-tax (if applicable) contribution elections by
the Fidelity Automated Retirement Benefits Line or Net BenefitsSM (or any other
service subsequently employed by Fidelity to facilitate electronic plan
administration, hereafter NetBenefits) virtually 24 hours a day.  Participants
shall direct the investment of their future contributions. Investment elections
shall not apply to employees making rollover contributions as they must complete
a Rollover Contribution Form to indicate their investment elections.

 

d.     Participants who fail to use the Fidelity Automated Retirement Benefits
Line or NetBenefits to establish their investment elections shall have their
future contributions invested in the default investment option identified in
Article II, Section 5 of this Service Agreement, unless designated otherwise
pursuant to Article II, Section 4 of this Service Agreement. Participants shall
have the opportunity to change the investment direction of their future
contributions, and their pre-tax and after tax (if applicable) contribution

 

4

--------------------------------------------------------------------------------